Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  WO 2014/122041 A1 to Tomasi discloses a sensing system/method comprising: an elastic sensor configured to sense a movement (p. 5, 1st para), an inertial measurement system for sensing a movement (p. 8, ln 7-15), a controller programmed for obtaining movement sensing data from the elastic sensor and from the inertial measurement system and for calibrating the elastic sensor using the combined movement sensing data from the elastic sensor and the inertial measurement system (P. 16, 1st and 2nd para), wherein the controller is programmed to trigger a simultaneous measurement to obtain measurement data by the elastic sensor and the inertial measurement system (“fusion of data coming from the various inertial and strain sensors” p. 16, 1st and 2nd para) and to derive calibration data for the elastic sensor based on a combination of the measurement data obtained during the simultaneous measurement (data from strain sensors and inertial sensors used to derive calibration data p. 16, para 2 – p. 17, para 3).  
Tomasi and the prior art of record does not teach or suggest “wherein the controller is programmed to, in a later phase, use the elastic sensor for re- calibrating the inertial measurement system or calibrating other inertial measurement systems,” as claimed in claim 37, and “using the elastic sensor for re-calibrating the inertial measurement system or calibrating other inertial measurement systems,” as claimed in claim 53.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244.  The examiner can normally be reached on M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. McCrosky/Primary Examiner, Art Unit 3791